Citation Nr: 1450023	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-29 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.
 
2.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 (West 2002).

3.  Entitlement to service connection for prostate cancer, to include as secondary to exposure to ionizing radiation, for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to January 1946.  He died in January 2006.  The appellant is his surviving spouse.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in May 2009 by the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2014).


FINDINGS OF FACT

1.  In September 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for entitlement to service connection for the cause of the Veteran's death was requested.

2.  In September 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 was requested.

3.  At the time of the Veteran's death in January 2006, a claim for entitlement to service connection for prostate cancer was pending.

4.  The Veteran is considered a radiation-exposed veteran, as he participated in the American occupation of Nagasaki, Japan, in 1945.

5.  Evidence of record at the time of the Veteran's death did not establish that prostate cancer originated in service, manifested within one year of service discharge, or was otherwise etiologically related to any incident in service, to include exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal of entitlement to DIC under 38 U.S.C.A. § 1318 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2014); 38 C.F.R. § 20.204 (2014).

3.  For the purpose of accrued benefits, the Veteran did not have prostate cancer which was the result of a disease or injury incurred in or aggravated by active duty, nor may such a disorder be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5121 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In this case, the appellant submitted a substantive appeal pertaining to the issues of entitlement to service connection for the cause of the Veteran's death and entitlement to DIC under 38 U.S.C.A. § 1318 in October 2012.  During her September 2014 videoconference hearing before the Board, the appellant acknowledged that she was withdrawing the aforementioned appeals.  The Board thus finds that the appellant's statements indicating her intention to withdraw the appeals, once transcribed as a part of the record of her hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).

In the present case, the appellant has withdrawn these appeals and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

Accrued Benefits 

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The RO's June 2007 and February 2009 letters, provided before the initial adjudication of the accrued benefits claim on appeal in May 2009, advised the appellant of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The notice letters did not advise the appellant as to the information and evidence necessary to substantiate the initial rating and the effective date to be assigned a grant of service connection on an accrued basis in the event her claim was successful.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As the claim is being denied, such a notice deficiency is no more than harmless error.

With respect to VA's duty to assist the appellant, the Board notes that a decision for accrued benefits must be based on the evidence of record at the time of the Veteran's death.  The record contains the Veteran's service treatment records, service personnel records, VA treatment records, and private treatment records.  The Board finds that the February 2005 VA medical opinion obtained in this case is more than adequate, as the VA examiner considered the pertinent evidence of record and the statements of the Veteran, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  The appellant and her representative also submitted numerous written statements as well as provided hearing testimony in September 2014 discussing their contentions.  

No additional information has been identified that would have been in VA's actual or constructive possession at the time of the Veteran's death.  Consequently, there is no additional evidence for VA to obtain.  In addition, as the current decision must be based on the evidence of record at the time of the Veteran's death, any additional VA opinion concerning the etiology of the Veteran's prostate cancer, for accrued benefits purposes, is not necessary.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Accrued benefits are periodic monetary benefits, other than insurance and servicemen's indemnity, to which an individual was entitled at death under existing ratings or decisions and under laws administered by VA, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  "[A] pending claim" is defined as "an application, formal or informal, which has not been finally adjudicated."  38 C.F.R. § 3.160(c) (2014).

Historically, the Veteran originally filed a claim for entitlement to service connection for prostate cancer in July 1997.  In a January 1998 rating decision, notice of which was mailed to the Veteran in February 1998, the RO denied that claim.  In April 1998, the Veteran filed a timely notice of disagreement with the denial of service connection.  In June 1998, the RO issued a statement of the case, and the Veteran perfected an appeal in October 1998.  In a February 2000 decision, the Board denied the Veteran's appeal.  However, in a May 2001 deferred rating decision, the RO indicated that the Veteran's claim needed to be redeveloped and reconsidered after the passage of the Veterans Claims Assistance Act of 2000.  

In a December 2001 rating decision, notice of which was mailed to the Veteran that same month, the RO again denied the claim.  In December 2002, the Veteran filed a timely notice of disagreement with the denial of service connection.  In May 2005, the RO issued a statement of the case, and the Veteran perfected an appeal in June 2005.  The Veteran died in January 2006.  The appellant filed an application for DIC benefits, including a timely claim for accrued benefits, in February 2006.  As the Veteran's claim seeking service connection for prostate cancer was pending at the time of his death, an adjudication of that claim is now appropriate.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as malignant tumors, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  First, if a veteran exposed to radiation during active service later develops one of the diseases a listed in 38 C.F.R. § 3.309(d), a rebuttable presumption of service connection arises.  38 C.F.R. §§ 3.307, 3.309.  The diseases listed in 38 C.F.R. 3.309(d) are ones in which the VA has determined that a positive association with radiation exposure exists.  Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 C.F.R. § 3.309(d)(2) include many types of cancer, but does not include prostate cancer. 

Nevertheless, service connection may be established if a radiation-exposed veteran develops a "radiogenic disease", one that may be induced by ionizing radiation, either listed at 38 C.F.R. § 3.311(b) or established by competent scientific or medical evidence that the claimed condition is a radiogenic disease, if VA's Under Secretary for Benefits determines that a relationship, in fact, exists between the disease and the Veteran's radiation exposure in service.  Prostate cancer is considered to be a "radiogenic disease."  38 C.F.R. § 3.311(b)(2).

Section 3.311 also provides instruction on the development of claims based on exposure to ionizing radiation, and does not refer to any other types of radiation exposure.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumption period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  38 C.F.R. § 3.311.  Dose data will be requested from the Department of Defense in claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  

Additionally, the United States Federal Circuit Court has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Direct service connection may be established by competent evidence establishing the existence of a medical nexus between the claimed condition and exposure to ionizing radiation during active service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

During his lifetime, in written statements of record, as well as during an April 2003 hearing at the RO, the Veteran contended that he developed prostate cancer as a direct result of ionizing radiation exposure during service.  He reported being stationed in Nagasaki, Japan, from September 1945 to December 1945, shortly after the August 1945 detonation of the atomic bomb.  It was indicated that he worked as a liaison scout with a reconnaissance officer mapping defensive positions in daily, dusty conditions around Nagasaki and the Nishiyama reservoir, without protective gear.  He repeatedly indicated that he was exposed to a higher level of radiation in those areas.  He further asserted that fellow serviceman he was stationed with have died of cancer, including prostate cancer, and that a compass he had used during service was found to be radioactive during testing in 2004.  

Service treatment records are void of any complaints, treatment, or diagnosis of prostate cancer.  Post-service private treatment records dated in 1983 revealed that adenocarcinoma of the prostate was diagnosed and the Veteran underwent a radical retropubic prostatectomy. 

In November 1998, the RO made an initial request for confirmation of the Veteran's radiation exposure from the Defense Threat Reduction Agency (DTRA).  In December 1998, DTRA confirmed that the Veteran was a member of the American occupation forces in Japan following World War II and present in the Nagasaki area from September 23 through November 30, 1945.  It was noted that a scientific dose reconstruction entitled Radiation Dose Reconstruction U. S. Occupation Forces in Hiroshima and Nagasaki, Japan, 1945-1946 (DNA 5512F), determined the maximum possible radiation dose that might have been received by any individual who was at either Hiroshima or Nagasaki for the full duration of the American occupation, September 1945 to June 1946 for Nagasaki.  Using all possible "worst case" assumptions, the maximum possible dose any individual serviceman might have received from external radiation, inhalation, and ingestion was less than one rem. 

The RO forwarded the Veteran's record to VA's Director of Compensation and Pension Service.  In February 1999, the Director of Compensation and Pension Service sent a request to VA's Under Secretary for Health to review available records and provide a medical opinion as to whether the Veteran's prostate cancer resulted from exposure to ionizing radiation in service.

In February 1999, VA's Chief Public Health and Environmental Hazards Officer responded to VA's Director of Compensation and Pension's request for a medical opinion.  The physician acknowledged DTRA's dose estimate and cited to scientific publication findings that the sensitivity of the prostate to radiation carcinogenesis appeared to be relatively low and not clearly established.  Based on the foregoing, the physician opined that it was "unlikely" that the Veteran's prostate cancer could be attributed to exposure to ionizing radiation in service.

VA's Director of Compensation and Pension Service responded to the RO in March 1999 that based on the medical opinion above, it was unlikely that the Veteran's prostate cancer could be attributed to exposure to ionizing radiation in service.

A March 2003 lay statement from a fellow serviceman detailed that his in-service duties with the Veteran involved extensive traveling around Nagasaki and the Nishiyama reservoir.  In an April 2003 statement, the Veteran's private physician, H. K. R., M.D., indicated that the Veteran underwent a bilateral pelvic lymph node dissection and radical retropubic prostatectomy in February 1983.  The physician then noted the Veteran's concern regarding the etiology of his tumor and its possible relationship with duty in high radiation areas in Japan following World War II.

In July 2003, the RO made a request for an updated dosage report for the Veteran from DTRA, enclosing copies of documentation and all statements from the Veteran concerning his radiation exposure.  In May 2004, DTRA informed the RO that it had implemented new policies whereby veterans would be more actively involved in their dose reconstruction.

In November 2004 statement, a Health Physicist from Iowa State University indicated that he had examined and measured gamma radiation levels near an old radium dial compass belonging to the Veteran.  The physicist measured a dose rate of 0.25 milliRoentegen per hour at a distance of 5 centimeters from the face of the compass.  The physicist commented that while the measured dose rate was relatively low, the compass was radioactive and would cause localized exposure if kept close to the body for long periods of time. 

In January 2005, DTRA again confirmed that the Veteran was a member of the American occupation forces in Japan following World War II and present in the Nagasaki area from September 23 through November 30, 1945.  DTRA enclosed a copy of the Veteran's Scenario of Participation and Radiation Exposure, a document providing a description of the participation activities based on available military records and the Veteran's recollections and statements.  The Veteran was given the opportunity to review the scenario description and indicated his acceptance as shown on the enclosed form, wherein he disagreed with the scenario and added information, as well as the November 2004 physicist statement concerning the measured gamma radiation levels of the compass used in Japan during service.  DTRA highlighted that the Veteran's comments from November 2004 were considered in developing his dose assessment.   

DTRA then detailed that dose reconstruction applied to the Veteran's scenario description originated from the report entitled Radiation Dose Reconstruction U. S. Occupation Forces in Hiroshima and Nagasaki, Japan, 1945-1946 (DNA 5512F), based on the worst case assumptions for the Veteran's scenario.  The referenced dose reconstruction report was noted to be the foundation for the Hiroshima/Nagasaki dose reconstructions recently examined by the National Research Council's May 2003 report on DTRA's dose reconstruction program.  That National Research Council report was noted to concur with DTRA's assessment that "even the most exposed of the occupation troops in Japan from both internal and external exposure was probably well below 1 rem". 

DTRA then indicated that the Veteran's combined external gamma and internal doses to the prostate from the inhalation and ingestion of contaminants were as follows: total external gamma dose of 0.36 rem; upper bound total external gamma dose of 0.9 rem; internal committed dose to the prostate of 0.021 rem; upper bound committed dose to the prostate of 0.21 rem; combined total prostate dose, including the contribution from the external gamma dose component, of 0.381 rem; and upper bound combined total prostate dose of 1.11 rem.  It was noted that none of the troops participating in the occupation of Japan received a dose from neutron radiation. 

The RO then forwarded the Veteran's record to VA's Director of Compensation and Pension Service.  In February 2005, the Director of Compensation and Pension Service sent a request to VA's Under Secretary for Health to review available records and provide a medical opinion as to whether the Veteran's prostate cancer resulted from exposure to ionizing radiation in service.

In February 2005, VA's Chief Public Health and Environmental Hazards Officer responded to VA's Director of Compensation and Pension's request for a medical opinion.  The physician acknowledged the DTRA's dose estimate and cited to scientific publication findings that the sensitivity of the prostate to radiation carcinogenesis appeared to be relatively low and not clearly established.  The Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was utilized to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's prostate cancer.  In accordance with guidance on using the NIOSH IREP, the cancer model for all male genitalia was utilized.  The computer software calculated 99-percentile values for the probability of causation of 1.11% and 1.14%, depending on whether the dose is entered as acute or chronic.  In light of the above, the physician opined that it was "unlikely" the Veteran's prostate cancer could be attributed to his exposure to ionizing radiation in service.

VA's Director of Compensation and Pension Service responded to the RO in March 2005 that based on the medical opinion above, as well as a review of the evidence in its entirety, there was no reasonable possibility that the Veteran's prostate cancer was the result of ionizing radiation exposure in service.

In his June 2005 substantive appeal, the Veteran asserted that his radiation dosage was higher than what DTRA had estimated, even with the newest dosage estimate.  He highlighted that he had submitted evidence of a compass that still "measured radiation" after 60 years.  He again indicated that he was in the Nishiyama reservoir area during service, which showed a higher exposure of radiation. 

As an initial matter, the Board finds that the Veteran does not qualify for service connection under 38 C.F.R. § 3.309, as prostate cancer is not one of the cancers that is subject to presumptive service connection for radiation-exposed veterans, such as the Veteran.  38 U.S.C.A. §§ 1112(c); 38 C.F.R. §§ 3.307, 3.309(d). 

However, prostate cancer is considered a "radiogenic disease" under 38 C.F.R. § 3.311(b)(2).  As described above, when a veteran has a radiogenic disease and alleges radiation exposure, VA is obligated by law to undertake certain procedures to develop his claim.  Here, all of the procedures outlined in 38 C.F.R. § 3.311 for developing claims based for service connection for a radiogenic disease were accomplished on two separate occasions.  The evidence of record established the Veteran's participation in the American occupation of Nagasaki, Japan, prior to July 1, 1946, which exposed him to ionizing radiation during service.  Evidence of record also clearly shows that the Veteran was diagnosed with a radiogenic disease, prostate cancer, in 1983.  The issue then becomes whether the Veteran's in-service ionizing radiation exposure caused his prostate cancer.  For the reasons discussed below, the Board is unable to conclude that it did. 

The Board is cognizant that a private physician noted the Veteran's concern regarding the etiology of his tumor and its possible relationship with duty in high radiation areas in Japan following World War II in the April 2003 statement of record.  The Board also recognizes that the November 2004 physicist statement reflected that gamma radiation was found near an old radium dial compass belonging to the Veteran during service.  However, neither provider supplied an opinion as to whether the Veteran's in-service ionizing radiation exposure caused his prostate cancer. 

The Veteran also submitted excerpts from numerous medical studies, to include a report from the National Academy of Sciences concerning the practicality and feasibility of epidemiological studies on military personnel who served in Nagasaki, Japan, shortly after the close of World War II.  It was noted that specific military units that had the greatest potential for exposure to residual radiation were defined as engineer units in Nagasaki, due to possible inhalation of dust from road and airfield construction and maintenance.  Another article noted that there were elevated concentrations for Nishiyama as compared to other sites in Nagasaki.  An additional excerpt referenced Radiation Dose Reconstruction U. S. Occupation Forces in Hiroshima and Nagasaki, Japan, 1945-1946 (DNA 5512F), noting that the actual maximum dose to any serviceman at Nagasaki was likely much less given that the area around the Nishiyama reservoir had no strategic importance and occupation troops would not have spent much, if any, time in that area. 

A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998).  However, in the present case, the treatise evidence is not accompanied by the opinion of a medical expert that links the findings of the study with the facts of the Veteran's case.  Therefore, the Board concludes that this information is insufficient to establish a causal relationship between the Veteran's prostate cancer and his radiation exposure.

By contrast, in the February 2005 VA medical opinion of record, the physician utilized DTRA's most recent dose estimate, scientific publication findings, and an interactive formula to specifically calculate the likelihood that exposure to ionizing radiation was responsible for the Veteran's diagnosed prostate cancer.  The objective calculations prepared by the VA physician in the February 2005 opinion yielded a clear conclusion that it was "unlikely" that the Veteran's prostate cancer could be attributed to his exposure to ionizing radiation in service. 

The Board considers the February 2005 VA medical opinion to be of great probative value in this appeal.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (finding that it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (noting that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, the evidence of record does not include any medical opinion that directly contradicts the conclusions reached by the VA examiner in February 2005.

Finally, evidence of record does not support a grant of service connection on a direct basis.  Service treatment records clearly do not reflect findings or complaints of prostate cancer.  Post-service medical evidence of record first showed findings of prostate cancer in 1983, many decades after the Veteran's separation from active service in 1946.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  As noted above, the record does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's prostate cancer and any incident during his active military service, including ionizing radiation exposure.  

The only evidence of record which relates the Veteran's prostate cancer to his active military service is the statements made by the Veteran during his lifetime.  Unfortunately, the statements that his prostate cancer was incurred as a result of active service draw medical conclusions.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's prostate cancer falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

In addition, the Board acknowledges that the Veteran disagreed with the dose estimates provided by DTRA.  Notably, DTRA's most recent assessment was based, in part, upon the Veteran's description of activities along with the known circumstances of the occupation troops in Japan.  DTRA asserted that the dose estimate provided was a worse case assumption for the Veteran's scenario.  While the Veteran provided a gamma radiation levels from testing by a health physicist of a compass he used in service, this evidence was considered by DTRA in their assessment.  The Veteran did not provide evidence of his own competence to calculate his probable exposure, and did not provide an alternate dose estimate of his in-service radiation from a "credible source."  38 C.F.R. § 3.311(a)(3)(ii) (defining a credible source as a person or persons certified by an appropriate professional body in the field of health physics, nuclear medicine, or radiology).  Thus, the Board finds that the DTRA radiation dose estimate, which was provided by an expert in radiation measurement and has provided a dose estimate based on the specific facts of this case, is the most probative evidence regarding the Veteran's extent of ionizing radiation exposure in service.  This evidence greatly outweighs the Veteran's contentions and the articles submitted to the record.

Although the Board is extremely sympathetic to the assertions of the Veteran and the appellant, and by no means wishes to minimize the sacrifices the Veteran made during his honorable period of service, the Board is bound by the applicable law and regulations when determining a claim for VA benefits.  Evidence of record at the time of the Veteran's death simply does not establish either on a direct or presumptive basis that the Veteran's prostate cancer was causally related to any incident during active service, to include the Veteran's exposure to ionizing radiation.  Accordingly, service connection for prostate cancer for the purpose of accrued benefits, is not warranted.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal for entitlement to service connection for the cause of the Veteran's death is dismissed.

The appeal for entitlement to DIC under 38 U.S.C.A. § 1318 is dismissed.

Service connection for prostate cancer, to include as secondary to exposure to ionizing radiation, for the purpose of accrued benefits, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


